Exhibit 10.1 MERCEDES-BENZ AUTO RECEIVABLES TRUST 2009-1, as Issuer, DAIMLER RETAIL RECEIVABLES LLC, as Depositor, DCFS USA LLC, as Seller, and DCFS USA LLC, as Servicer SALE AND SERVICING AGREEMENT Dated as of 1, 2009 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS Section 1.01. Capitalized Terms; Rules of Usage 1 ARTICLE TWO CONVEYANCE OF TRUST PROPERTY Section 2.01. Conveyance of Trust Property 2 Section 2.02. Representations and Warranties of the Seller as to the Receivables 3 Section 2.03. Representations and Warranties of the Depositor as to the Receivables 4 Section 2.04. Representations and Warranties as to Security Interests 4 Section 2.05. Repurchase of Receivables Upon Breach 5 Section 2.06. Custody of Receivable Files 6 Section 2.07. Duties of Servicer as Custodian 6 Section 2.08. Instructions; Authority to Act 7 Section 2.09. Indemnification by Custodian 7 Section 2.10. Effective Period and Termination 8 ARTICLE THREE ADMINISTRATION AND SERVICING OF THE TRUST PROPERTY Section 3.01. Duties of Servicer 9 Section 3.02. Delegation of Duties; Subservicers 10 Section 3.03. Collection of Receivable Payments; Modification of Receivables 10 Section 3.04. Realization Upon Receivables 11 Section 3.05. Maintenance of Physical Damage Insurance Policies 12 Section 3.06. Maintenance of Security Interests in Financed Vehicles 12 Section 3.07. Covenants of Servicer 12 Section 3.08. Purchase of Receivables Upon Breach 13 Section 3.09. Servicing Compensation; Payment of Certain Expenses by Servicer 13 Section 3.10. Servicer’s Certificate 13 Section 3.11. Annual Statement as to Compliance; Notice of Servicer Termination Events 13 Section 3.12. Annual Accountants’ Report 14 Section 3.13. Access to Certain Documentation and Information Regarding Receivables 15 Section 3.14. Reports to the Commission 15 i Section 3.15. Reports to Rating Agencies 15 ARTICLE FOUR DISTRIBUTIONS; RESERVE FUND;STATEMENTS TO SECURITYHOLDERS Section 4.01. Establishment of Accounts 16 Section 4.02. Reserve Fund 17 Section 4.03. Monthly Remittance Condition 18 Section 4.04. Collections 19 Section 4.05. Application of Collections 19 Section 4.06. Advances 19 Section 4.07. Additional Deposits 20 Section 4.08. Determination Date Calculations; Application of Available Funds 21 Section 4.09. Statements to Securityholders 22 ARTICLE FIVE THE DEPOSITOR Section 5.01. Representations and Warranties of Depositor 23 Section 5.02. Liability of Depositor; Indemnities 24 Section 5.03. Merger, Consolidation or Assumption of the Obligations of Depositor; Certain Limitations 26 Section 5.04. Limitation on Liability of Depositor and Others 26 Section 5.05. Depositor Not to Resign 26 Section 5.06. Depositor May Own Securities 26 ARTICLE SIX THE SERVICER Section 6.01. Representations and Warranties of Servicer 28 Section 6.02. Liability of Servicer; Indemnities 29 Section 6.03. Merger or Consolidation of, or Assumption of the Obligations of Servicer 30 Section 6.04. Limitation on Liability of Servicer and Others 31 Section 6.05. DCFS USA Not to Resign as Servicer 31 Section 6.06. Servicer May Own Securities 31 ii ARTICLE SEVEN SERVICER TERMINATION EVENTS Section 7.01. Servicer Termination Events 33 Section 7.02. Appointment of Successor Servicer 34 Section 7.03. Effect of Servicing Transfer 35 Section 7.04. Notification to Noteholders and Rating Agencies 36 Section 7.05. Waiver of Past Servicer Termination Events 36 Section 7.06. Repayment of Advances 36 ARTICLE EIGHT TERMINATION Section 8.01. Optional Purchase of All Receivables 37 ARTICLE NINE EXCHANGE ACT REPORTING Section 9.01. Further Assurances 38 Section 9.02. Form 10-D Filings 38 Section 9.03. Form 8-K Filings 38 Section 9.04. Form 10-K Filings 38 Section 9.05. Report on Assessment of Compliance and Attestation 39 Section 9.06. Back-up Sarbanes-Oxley Certification 39 Section 9.07. Representations and Warranties 40 Section 9.08. Indemnification 40 ARTICLE TEN MISCELLANEOUS Section 10.01. Amendment 42 Section 10.02. Protection of Title to Issuer 43 Section 10.03. Notices 45 Section 10.04. Assignment 46 Section 10.05. Severability 46 Section 10.06. Further Assurances 46 Section 10.07. No Waiver; Cumulative Remedies 46 Section 10.08. Successors and Assigns; Third-Party Beneficiaries 46 Section 10.09. Actions by Securityholders 46 iii Section 10.10. Counterparts 47 Section 10.11. Table of Contents and Headings 47 Section 10.12. GOVERNING LAW 47 Section 10.13. No Petition 47 Section 10.14. No Recourse 47 Section 10.15. [Obligations with Respect to the Swap Counterparty] 47 Section 10.16. Servicer Payment Obligation 48 SCHEDULES Schedule ALocation of Receivable Files SA 1 Schedule BItem 1119 Parties SB 1 Schedule CPart I – Servicing Criteria SC 1 Schedule DPerformance Certification (Servicer) SD 1 EXHIBITS Exhibit ARepresentations and Warranties as to the Receivables A 1 Exhibit BForm of Distribution Statement B 1 Exhibit CForm of Servicer’s Certificate C 1 APPENDICES Appendix A – Definitions AA 1 iv This SALE AND SERVICING AGREEMENT, dated as of 1, 2009 (as amended, restated, supplemented or otherwise modified from time to time, this “Agreement”), is among DAIMLER RETAIL RECEIVABLES LLC, a Delaware limited liability company (the “Depositor”), DCFS USA LLC, a Delaware limited liability company (the “Seller”), DCFS USA LLC, a Delaware limited liability company (“DCFS USA”), as Servicer (in such capacity, the “Servicer”), and MERCEDES-BENZ AUTO RECEIVABLES TRUST 2009-1, a Delaware statutory trust, as issuer (the “Issuer”). WHEREAS, the Issuer desires to purchase from the Depositor a pool of receivables arising in connection with motor vehicle installment sales contracts and installment loans (the “Receivables”) purchased or originated by the Seller in the ordinary course of its business and sold to the Depositor as of the Closing Date; WHEREAS, the Depositor is willing to sell the Receivables to the Issuer pursuant to the terms hereof; and WHEREAS, the Servicer is willing to service the Receivables pursuant to the terms hereof. NOW THEREFORE, in consideration of the premises and the mutual covenants herein contained, the parties hereto agree as follows: ARTICLE ONE DEFINITIONS Section 1.01.Capitalized Terms; Rules of Usage.Capitalized terms used herein that are not otherwise defined shall have the meanings ascribed thereto in AppendixA.AppendixA also contains rules as to usage applicable to this Agreement. 1 ARTICLE TWO CONVEYANCE OF TRUST PROPERTY Section 2.01.Conveyance of Trust Property. (a)In consideration of the Issuer’s delivery to or upon the order of the Depositor on the Closing Date of authenticated Notes, in authorized denominations in an aggregate principal amount equal to the Initial Note Balance, and authenticated Certificates, the Depositor hereby irrevocably sells, transfers, assigns and otherwise conveys to the Issuer, without recourse (subject to the obligations of the Depositor set forth herein), all right, title and interest of the Depositor, whether now owned or existing or hereafter acquired or arising, and wheresoever located, in, to and under the following: (i)the Receivables and all amounts due and collected on or in respect of the Receivables (including proceeds of the repurchase of Receivables by the Seller pursuant to Section2.05 or Section 8.01 or the purchase of Receivables by the Servicer pursuant to Section3.08) after the Cutoff Date; (ii)the security interests in the Financed Vehicles granted by the Obligors pursuant to the Receivables and any other interest of the Depositor in such Financed Vehicles; (iii)all proceeds from claims on any physical damage or theft insurance policies and extended warranties covering such Financed Vehicles and any proceeds of any credit life or credit disability insurance policies relating to the Receivables, the related Financed Vehicles or the related Obligors; (iv)the Receivable Files that relate to the Receivables; (v)any proceeds of Dealer Recourse that relate to the Receivables; (vi)the Collection Account, the Note Payment Account, the Reserve Fund and all amounts, securities, Financial Assets, investments and other property deposited in or credited to any of the foregoing and all proceeds thereof; (vii)all rights of the Depositor, but none of the obligations, under the Receivables Purchase Agreement, including the right to require the Seller to repurchase Receivables from the Issuer; (viii)the right to realize upon any property (including the right to receive future Net Liquidation Proceeds and Recoveries) that shall have secured a Receivable and have been repossessed by or on behalf of the Issuer; and (ix)all present and future claims, demands, causes of action and choses in action in respect of any or all of the foregoing, and all payments on or under and all proceeds of every kind and nature whatsoever in respect of any or all of the foregoing, including all proceeds of the conversion thereof, voluntary or involuntary, into cash or 2 other liquid property, all accounts, accounts receivable, general intangibles, chattel paper, documents, money, investment property, deposit accounts, letters of credit, letter of credit rights, insurance proceeds, condemnation awards, notes, drafts, acceptances, rights to payment of any and every kind and other forms of obligations and receivables, instruments and other property which at any time constitutes all or part of, or is included in, the proceeds of any of the foregoing. (b)The Depositor and the Issuer intend that the transfer of Trust Property contemplated by Section 2.01(a) constitute a sale of the Trust Property from the Depositor to the Issuer, conveying good title to the Trust Property free and clear of any Liens and, in the event of the filing of a bankruptcy petition by or against the Depositor under any Insolvency Law, that the Trust Property shall not be part of the Depositor’s estate.However, in the event that any such transfer is deemed to be a pledge, the Depositor hereby grants to the Issuer a first priority security interest in all of the Depositor’s right, title and interest in, to and under such Trust Property, and all proceeds thereof, to secure the payment of the Notes and accrued interest thereon and all other amounts owing under the Basic Documents and in such event, this Agreement shall constitute a security agreement under Applicable Law. (c)The sales, transfers, assignments and conveyances of Trust Property made under this Section shall not constitute, and is not intended to result in, an assumption by the Issuer of any obligation of the Depositor or the Seller to the Obligors or any other Person in connection with the Receivables and the other Trust Property or any obligation of the Depositor or the Seller under any agreement, document or instrument related thereto. Section 2.02.Representations and Warranties of the Seller as to the Receivables.
